DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 8 March 2021.

Response to Amendment
Claims 2 and 3 have been canceled. Claims 1 and 6-8 have been amended. Claims 1 and 4-8 are pending. 
In response to the amendment to the specification, the objection thereto that was presented in the previous action (Non-Final Rejection filed on 8 December 2020) has been withdrawn. In response to the amendment to the specification and the and the replacement drawing sheet, the objections to the drawings are withdrawn. 

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. Applicant presents arguments that relate to claim 1 in its amended form (Remarks, p. 6, “It is”). Claim 1 as amended is discussed below in the context of 35 USC 103. However, Applicant’s arguments are directly addressed as follows. 
Applicant argues that cited prior art Gao et al. (US 2016/0129381 A1) teaches a bicomponent binder fiber layer that is constructed with a higher melting point polyester core covered by a low melting point polyester sheath, so that only the sheath is formed by a low melting point polyester (Remarks, p. 7, “However”). By contrast, there is no separate core and sheath structure in the claimed wet-laid nonwoven fabric layer, and only the low-melting fiber (without a higher melting point 
In response, it is noted that, as is noted by Applicant, Gao teaches bicomponent binder fibers having a low melting point polyester sheath ([0087]). It is further noted that Gao teaches that a glass-containing, wet-laid layer can also comprise polyester fibers other than the multi-component fibers ([0088]). Therefore, in view of the amendments, a new interpretation can be applied to the claim wherein the bicomponent fiber in Gao can be regarded as analogous to the low melting fiber of the claim, and the additional polyester fibers of Gao can be regarded as analogous to the polyethylene terephthalate fiber that is claimed, as is discussed below. Regarding Applicant’s argument that “only the low-melting fiber (without a higher melting point polyester) is uniformly distributed throughout the wet-laid nonwoven fabric layer,” the claim does not recite this configuration, and the examiner has not located support for this teaching in the specification as originally filed. Support for limitation of “uniformly distributed” appears to be drawn from p. 10 (“The term ‘beating’ used herein refers to a process of uniformly forming a slurry while dissociating and dispersing a fiber.”). This passage corresponds to [0049] in the published application, a paragraph cited by Applicant as providing support (Remarks, p. 5, “Independent”). “Beating” therefore is interpreted to be the mechanical agitation of an aqueous fiber mixture (p. 10, “The term ‘slurry’”) to disperse the components of the mixture and form a slurry. Prior art Nagy et al. (US 2014/0331626 A1) was cited in the action for the teaching that such mixing into a slurry was prima facie obvious in a wet-laid process (Non-Final Rejection, p. 7, lines 6-7; Nagy, [0191]). Since Nagy teaches a mixing step that at some scale could be regarded as providing a uniform distribution of components within a slurry, the skilled practitioner would have recognized that Gao in view of Nagy made prima facie obvious the uniform distribution of a low melting fiber within a wet-laid nonwoven fabric layer. It is the examiner’s assessment that the recited beating to form a slurry would not have been expected by the skilled practitioner to result in a slurry or fabric wherein only the low-melting fiber, without a higher melting point polyester, is uniformly distributed, since all components of the slurry would be expected to be subjected to the same beating or mixing conditions.
Applicant argues that independent claim 6 is patentable for the same reasons (Remarks, p. 8, “Therefore”). The above response is considered to be applicable to argument directed toward claim 6 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0129381 A1, hereinafter “Gao”) in view of Israel et al. (US 2009/0050578 A1, hereinafter “Israel”), and as evidenced by Nagy et al. (US 2014/0331626 A1, hereinafter “Nagy”), Hamada et al. (US 2014/0360145 A1).
Regarding claim 1, Gao discloses a fibrous filter medium that includes a melt-blown filter layer 18 that is nonwoven and a glass containing filter layer 20 comprising glass fibers (Abstract; Fig. 1; [0049], [0073]) created by a wet-laid process ([0089]) (i.e. a composite filter medium comprising a melt-blown nonwoven fabric layer and a wet-laid nonwoven fabric layer located on the melt-blown nonwoven fabric layer), noting that wet-laid media are known in the art to be nonwoven, as evidenced by Nagy ([0191]: slurry). Gao teaches that the melt-blown layer has a basis weight of at least 5 gsm and up to 50 gsm ([0079]), with average fiber diameters of 1.5 μm to 3 μm ([0073]). Gao further teaches that the wet-laid glass-containing layer has a basis weight of at least 20 gsm and up to 100 gsm ([0094]), with average glass fiber diameters of at least 0.1 μm and less than 2 μm ([0086]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Gao further teaches that the glass-containing, wet-laid layer ([0089]) can comprise a resin to improve the layer’s strength ([0090]) (i.e. a tackifier resin).
However, Gao does not explicitly disclose that (i) the wet-laid nonwoven fabric layer has 5 wt% to 30 wt% of a glass fiber; (ii) the wet-laid nonwoven fabric layer comprises one or more of a polypropylene fiber, a polyethylene terephthalate fiber, an acrylic fiber, and a nylon fiber; or (iii) the wet-laid nonwoven fabric layer further comprises a low-melting fiber having a melting point of 100° C to 180° C, the low-melting fiber being uniformly distributed throughout the wet-laid nonwoven fabric layer.
Regarding (i), Israel discloses a filter media comprising a wet-laid bicomponent fiber and a glass fiber formed from a slurry ([0024], [0025]). Israel teaches that the slurry can amount to between about 5% and about 80% of the solids ([0033]). Israel teaches that such media of these compositions can obtain permeability, efficiency, and filter lifetime sufficient for a number of applications ([0033]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the medium of Gao by providing (i) a wet-laid nonwoven fabric layer that has 5 wt% to 30 wt% of a glass fiber as taught by Israel because media comprising these amounts of glass fibers can obtain permeability, efficiency, and filter lifetime sufficient for a number of applications ([0033]). See MPEP 2144.05 (I). 
Regarding (ii), Israel teaches that the bicomponent fibers couple a polymer having a relatively high melting point with a polymer having a relatively low melting point ([0024]), wherein a low melting point thermoplastic is extruded around the higher melting point material ([0027]), so that the bicomponent fiber as a whole can be regarded as a low-melting fiber. Israel also teaches the use of a media fiber that cooperate with the bicomponent fibers ([0039]) to provide an increase in tensile strength ([0040]), wherein such a media fiber is preferably polyethylene terephthalate ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the medium of Gao in view of Israel by providing (ii) a wet-laid nonwoven fabric layer that comprises a polyethylene terephthalate fiber as taught by Israel because (1) Gao teaches that the glass-containing, wet-laid layer can comprise polyester fibers other than the multi-component fibers (Gao, [0088]), (2) media fibers that cooperate with the bicomponent fibers can provide an increase in tensile strength (Israel, [0039], [0040]), and a preferred example of such a media fiber is polyethylene terephthalate (Israel, [0041]), and (3) polyethylene terephthalate is a polyester fiber, as evidenced by Hamada ([0036]).
Regarding (iii), Israel teaches that a low melting point thermoplastic has a melting point of about 80 to 200° C ([0027]). Israel teaches that the low melting point polymer can melt and fuse to provide a mechanically stable unitary mass ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the medium of Gao in view of Israel by providing (iii) a wet-laid nonwoven fabric layer that further comprises a low-melting fiber having a melting point of 100° C to 180° C, the low-melting fiber being distributed throughout the wet-laid nonwoven fabric layer as taught by Israel because (1) Gao teaches a bicomponent fiber with a low melting sheath but does not specify a melting temperature of the sheath (Gao, [0087]), and (2) a polymer with a melting point in this range can melt and fuse to provide a mechanically stable unitary mass (Israel, [0024]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding the limitation of a low-melting fiber being uniformly distributed throughout the wet-laid nonwoven fabric layer, it is noted that Israel teaches that skilled artisan will appreciate that wet laid processes use a properly mixed slurry of components ([0046], [0048]), so the components of the slurry can be regarded as uniformly distributed.

Regarding claim 4, Gao does not explicitly teach that the glass-containing, wet-laid layer has an efficiency of 30% to 80% in trapping fine particles with a diameter of 0.1 mm to 0.5 mm. However, since Gao in view of Israel teaches a wet-laid nonwoven fabric layer of the same composition, absent evidence to the contrary, one would expect the wet-laid nonwoven fabric layer of Gao in view of Israel to function the same as that of claim 4. Specifically, it is asserted that one would reasonably expect the wet-laid nonwoven fabric layer of Gao in view of Israel to have the same efficiency in trapping fine particles with a diameter of 0.1 mm to 0.5 mm.

Regarding claim 5, Gao teaches an embodiment in which filter media having a melt-blown layer and a wet-laid layer ([0190]) was tested per EN1822 ([0192]) in which particles have a diameter from 0.02 to 0.6 μm and the filter media was soaked in an IPA bath ([0186]) and was found to have 98.80% and 95.40% efficiency before and after soaking, respectively ([0192], Table 2). Gao does not explicitly disclose filtering efficiencies before and after soaking with IPA with respect to particles with a diameter of 0.1 mm to 0.5 mm. However, since Gao in view of Israel teaches a filter medium of the same composition, absent evidence to the contrary, one would expect the filter medium of Gao in view of Israel to function the same as that of claim 5. Specifically, it is asserted that one would reasonably expect the filter medium of Gao in view of Israel to have an efficiency of not less than 90% and not more than 99.99% in trapping fine particles with a diameter of 0.1 mm to 0.5 mm, and a filtration efficiency of 50% to 95% after the composite filter medium is processed with isopropyl alcohol (IPA).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Israel and Nagy, and as evidenced by Nagy, Hana, and Krupnikov.
Regarding claim 6, Gao discloses a method for manufacturing a composite filter medium ([0189]) comprising heat laminating a melt-blown layer of filter material to a wet-laid layer of filter material ([0190]), wherein the melt-blown layer is nonwoven ([0073]) and the wet-laid layer is known in the art to be nonwoven, as evidenced by Nagy ([0191]: slurry) (i.e. bonding a wet-laid nonwoven fabric to a surface of a melt-blown nonwoven fabric). Gao teaches that the melt-blown layer has a basis weight of at least 5 gsm and up to 50 gsm ([0079]), and the wet-laid layer has a basis weight of at least 20 gsm and up to 100 gsm ([0094]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.   See MPEP 2144.05 (I). Gao further teaches that the wet-laid layer ([0089]) can comprise a resin to improve the layer’s strength ([0090]) (i.e. a tackifier resin).
However, Gao does not explicitly disclose (i) cutting a glass fiber, a polyethylene terephthalate fiber, and a low-melting fiber having a melting point of 100° C to 180° C into respective fiber chops; (ii) preparing a first mixture by mixing the respective fiber chops; (iii) forming a slurry by beating the first mixture and then forming a sheet by wet laying the slurry; (iv) forming a wet-laid nonwoven fabric by pressing the sheet; or (v) forming  a wet-laid nonwoven fabric such that the low-melting fiber is uniformly distributed throughout the wet-laid nonwoven fabric layer.
Regarding (i) and (ii), Israel discloses a method of making a filter media comprising a wet-laid bicomponent fiber and a glass fiber formed from a slurry ([0024], [0025], [0045]). Israel teaches that fibers of the slurry are mixed ([0048]), the fibers including a glass fiber having an aspect ratio of about 10 to 10,000 ([0032]) (i.e., the glass fibers are cut into chops), a media fiber that provides a mechanically stable and strong filtration media ([0039]) made of polyethylene terephthalate ([0041], last two lines), and a bicomponent fiber with a sheath having a melting point of about 80 to 200° C ([0027]), the bicomponent fibers having a length between 0.2 and 15 millimeters ([0027]) (i.e., fibers cut into chops). Israel teaches that a filter media having this composition has increased tensile strength ([0040]) and stability ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Gao by (i) cutting a glass fiber, a polyethylene terephthalate fiber, and a low-melting fiber having a melting point of 100° C to 180° C into respective fiber chops; and (ii) preparing a first mixture by mixing the respective fiber chops as taught by Israel because (1) Gao teaches that the wet-laid layer comprises a glass fiber (Gao, [0089]) and polyester fibers other than the multi-component fibers (Gao, [0088]);  (2) polyethylene terephthalate fibers can increase the tensile strength of filtration media (Israel, [0040], [0041]); (3) polyethylene terephthalate is a polyester fiber, as evidenced by Hamada ([0036]); (4) Gao teaches that the wet-laid layer can comprise a multi-component fiber with a low-melting sheath and polyester fibers other than the multi-component fibers (Gao, [0087], [0088]); (5) since Israel teaches glass and bicomponent fibers having defined lengths (Israel, [0027], [0032]), the skilled practitioner would have found it prima facie obvious to cut fibers to achieve those lengths, and it would have found it prima facie obvious cut; and (6) bicomponent fibers with such melting temperatures can provide a filter media with a  stable structure (Israel, [0028]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding (iii), Nagy discloses a wet-laid process ([0191]) to be used for manufacturing a multi-layered filter media ([0002]) wherein one or more layer has glass fibers ([0054], [0143]), with layers or sub layers formed by a wet laid process or a melt-blown process ([0151], [0191], [0193]). Nagy teaches that the fibers are mixed together to provide a fiber slurry ( [0191]) and then formed into a sheet or layer ([0195]: “handsheet”; [0193]: “layers”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Gao in view of Israel by (iii) forming a slurry by beating the first mixture and then forming a sheet by wet laying the slurry as taught by Nagy because a wet-laid layer can be manufactured by mixing together fibers to provide a fiber slurry (Nagy, [0191]), which is then formed into layers or sheets (Nagy, [0193]). It is noted that since Nagy teaches that the mixing is to achieve a greater degree of uniformity in the slurry mixture (Nagy, [0191]), the mixing of Nagy is regarded as achieving the claimed “beating.” See the specification at p. 10, second-to-last paragraph). 
Regarding (iv), Nagy teaches that the slurry is further processed by calendaring so that multi-layered layers can be formed ([0193]), wherein calendaring is known in the art to entail pressing a filter media to a particular thickness, as evidenced by Krupnikov ([0119]).
Regarding (v), since Nagy teaches mixing to achieve a greater degree of uniformity (Nagy, [0191]), and since Israel teaches the proper mixing of a slurry (Israel, [0046], [0048]), it would have been prima facie obvious to the skilled practitioner to mix the slurry such that all fiber components would be uniformly distributed throughout the wet-laid nonwoven fabric layer.

Regarding claim 7, Gao teaches the addition of a binder resin (i.e. a thickener) to the wet-laid layer ([0090]), so it would have been prima facie obvious to provide this binder resin for the formation of the slurry.

Regarding claim 8, Gao teaches that the melt-blown and wet-laid layers are joined by heat lamination using a hotmelt adhesive ([0190]) (i.e. hot melt bonding).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robeson et al. (US 5,120,598) teaches that mechanical beating is accomplished by conventional paper making equipment (col. 2, lines 14-17). It is noted that Israel teaches that filter media are made using technologies related to papermaking processes ([0046]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772